Citation Nr: 1704555	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO. 15-00 654A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland


THE ISSUES

1. Entitlement to an effective date earlier than August 9, 2011, for the grant of service connection for tinnitus.

2. Entitlement to an effective date earlier than August 9, 2011, for the grant of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from September 1958 to August 1961. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the RO in Buffalo, New York, on behalf of the RO in Baltimore, Maryland.

In December 2016, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge in Washington, DC. A transcript of the hearing is associated with the claims file.

In the January 2015 VA Form 9 and hearing testimony the Veteran has raised the question of whether there was clear and unmistakable error (CUE) in prior RO decisions, contending that earlier effective dates for both hearing loss and tinnitus are warranted on the basis of CUE. The Board has considered the Veteran's assertion that a CUE claim is a component of the effective date claims; however, CUE is not simply an alternative argument in favor of an earlier effective date. CUE claims are distinct claims involving separate legal provisions and considerations. Absent a specific adjudication of a CUE claim by the RO, the Board finds that it cannot take jurisdiction of the matter. 

The Veteran has asserted that the CUE claims are inextricably intertwined with the effective date claims and that the Board should remand, rather than refer, the CUE claim to the RO. However, the Board finds that the claims are not inextricably intertwined as a decision on the effective date claims would not prejudice a future decision with respect to CUE, which may be raised at any time, regardless of whether the effective date claim is denied on the merits. 

As there were two prior denials of entitlement to service connection for hearing loss, in July 1980, and November 2001, and as the matter of CUE in those decision is reasonably raised by the Veteran's testimony, the Board finds that referral to the RO of the matter of whether there was CUE in either rating decision, regarding the denial of service connection for hearing loss, is warranted. 

However, the Board finds that there is no cognizable CUE claim regarding the effective date for tinnitus as no rating decision prior to the July 2013 decision here on appeal addressed such a claim. To the extent there may have been a reasonably raised tinnitus claim at the time of any prior rating decision, such claim remained unadjudicated, and would thus still remain pending. By definition, there can be no final decision with respect to a pending claim, and therefore, such a claim cannot be addressed by a CUE claim. See Damrel v. Brown, 6 Vet. App. 242, 245 (1994)(failure to adjudicate a claim cannot rise to the level of CUE in that failure to adjudicate is not outcome determinative); cf. Crippen v. Brown, 9 Vet. App. 412, 420 (1996) (where failure to reopen was not sufficient to plead CUE). There can be no CUE finding absent a final and binding decision. 38 C.F.R. § 3.104. See Norris v. West, 12 Vet. App. 413, 419-22 (1999) (RO failure to adjudicate an informally raised claim did not constitute a final disallowance of the claim and, therefore, there was no final adverse decision subject to CUE attack).

As discussed above, the matter of (CUE) in the July 1980 and November 2001 rating decisions, which denied service connection for hearing loss, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. See 38 C.F.R. §19.9(b)(2016).

The issue of entitlement to an effective date for the grant of service connection for bilateral hearing loss is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The earliest date of a pending claim of entitlement to service connection for tinnitus is August 9, 2011.


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than August 9, 2011, for the grant of service connection for tinnitus are not met. 38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law regarding effective dates for service connection claims provides that, unless specifically provided otherwise, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110(a). This statutory provision is implemented by a regulation which provides that the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later. See 38 C.F.R. § 3.400. 

Here, there is no claim of entitlement to service connection for tinnitus prior to the August 9, 2011, claim which was acknowledged by the RO as the date of claim. While the Veteran had filed two prior claims for hearing loss, he had never previously in correspondence with VA noted tinnitus, or symptomatology associated with tinnitus, such as ringing in the ear. A January 1980 claim mentioned only "HEARING LOSS. 1958-60." A July 2001 claim mentioned the prior 1980 claim and expressed the Veteran's desire to reapply for compensation. 

The version of the regulations governing what constitutes a claim in effect at the time of the prior claim provided that a specific claim in the form prescribed by the Secretary of VA ("the Administrator" (1980)) must be filed in order for benefits to be paid to any individual under the laws administered by VA ("the Veterans Administration" (1980)). 38 C.F.R. § 3.151(a) (1980, 2001). 

Both prior versions provided that a claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (1980, 2001). Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA ("the Veterans Administration" (1980)) may be considered an informal claim. Such an informal claim must identify the benefit sought. 38 C.F.R. § 3.155 (1980, 2001). 

Thus, the law in effect at the time of both prior claims required that a valid claim, formal or informal, must identify the benefit sought. The Board finds that, in the context of disability benefits, this implies, at the very least, a lay description of the symptomatology believed to constitute a disability. The Board also finds that hearing loss and tinnitus are separate and distinct disabilities within VA's rating structure, and that they are manifested by separate and distinct symptomatology. Accordingly, a claim for one does not include or imply a claim for the other. 

The Board acknowledges that it has been longstanding VA procedure to broadly interpret claims; this applies particularly to the initial post-service claim for compensation. The version of the VA Adjudication Procedure Manual in effect at the time of the July 2001 claim provided, under M21-1, Part VI, Para 3.09(b), that, in addition to claimed disabilities, the adjudicator should also "consider all chronic disabilities found in the service records even if they were not claimed." That version provided the caveat that acute and transitory disorders without residual disability should not be considered unless specifically claimed. 

Here, the September 26, 1960, service treatment record cited by the Veteran states "pt had rifle range and since then his rt ear is ringing and he does not hear quite well in that ear." The diagnosis was eustachitis subacute. The Board observes that eustachitis is inflammation of the auditory tube. See Dorland's Illustrated Medical Dictionary 662, 1690 (31st ed. 2007). 

At the time of service separation, the Veteran's ears and hearing were found to be clinically normal (see item 22: ears-general (int. & ext. canals)(auditory acuity). The Veteran reported on the Report of Medical History that he had no history of, or current, ear trouble. 

The Board acknowledges that a hand-written correction was apparently made on the examination report, which had the effect of changing the Physical Profile rating for ears and hearing from classification 1 to 2. Under this classification system, the number 1 indicates that an individual possesses a high level of medical fitness, whereas, the number 2 indicates that an individual possesses some medical condition or physical defect. See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992). 

The reason for this change is unclear. It may relate to the findings for the Veteran's auditory acuity; however, those findings do not meet the criteria for a VA hearing loss disability under 38 C.F.R. § 3.385.  In this regard, the Board acknowledges the Veteran's representative's argument, as reflected in the December 2016 Board hearing transcript, that the missing data concerning speech recognition invalidates  the auditory testing done at that time and should therefore be interpreted to demonstrate hearing loss.  However, this is relevant to the Veteran's hearing loss effective date claim, which is remanded or referred herein.  In any event, there is no indication that the change had anything to do with the Veteran's complaints of ringing in the ears the previous year, or that tinnitus was a "chronic disability."

Based on the lack of any notation of "chronic disabilities" associated with the complaint of ringing in the ears, the description of his condition as subacute, and the subsequent normal findings for the ears and hearing at service separation, the Board finds that the RO was justified in its actions under the VA Adjudication Procedure Manual in effect in 2001, and that there was no duty on the part of VA to infer a claim for tinnitus at that time or previously. 

Moreover, even if the RO were found to have violated VA case development procedures, it is unclear how this could serve to establish an earlier effective date. The former VA Adjudication Procedure Manual provision cited above provides guidance in the development and adjudication of claims, but does not alter or supersede the statutes, regulations and judicial precedent governing what constitutes a formal and informal claim. Indeed, the term "pending claim" was defined under VA regulations as an application, formal or informal, which has not been finally adjudicated. 38 C.F.R. § 3.160 (c) (2001). Thus, for a claim to be considered pending, there must have been either a formal or informal application. As noted by the Veterans Court on many occasions, applicable law requires that the expression of an intent to apply for a benefit, and that this intent must be expressed in writing. To the extent that the VA Adjudication Procedure Manual in effect at the time of the 2001 claim (M21-1, Part VI, Para 3.09(b)) may be interpreted as conflicting with statute, VA regulations, and judicial precedent, the Board finds that the law and regulations must and do control. 

While certain provisions of the VA Adjudication Procedure Manual have been found to contain substantive rules, others are merely interpretive or statements of policy and procedure, and do confer any rights upon claimants. See Fournier v. Shinseki, 23 Vet. App. 480 (2010). Substantive rules are those that effect a change in existing law or policy or that affect individual rights and obligations; interpretive rules clarify or explain existing law or regulation. Haas v. Peake, 525 F.3d 1168 (2008). An interpretive rule merely represents the agency's reading of statutes and rules rather than an attempt to make new law or modify existing law. Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 260 F.3d 1365, 1375 (Fed.Cir.2001), quoting Splane v. West, 216 F.3d 1058, 1063 (Fed.Cir.2000). 

The Veterans Court has addressed the former provisions of the VA adjudication manual (M21-1, Part VI, Para 3.09(b)) in a nonprecedential case, cited here only for purposes of its reasoning and argument. In a memorandum decision, Lechliter v. Nicholson, 23 Vet. App. 503 (2007), the CAVC reasoned that:

To the extent the appellant relies on VA Adjudication Procedure Manual (M21-1), Part VI, para. 3.09(b), that provision requires VA to "[c]onsider all claimed disabilities in the rating decision [and a]lso consider all chronic disabilities found in the service records even if they were not claimed." However, to grant service connection for a chronic condition, that condition must be "shown as such in service." 38 C.F.R. § 3.303(b). This requires "a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'Chronic.' " In this case, the only indication in his service records of depression are physicals from 1997 and 1998 wherein there is a check mark indicating that the appellant reported having "depression or excessive worry" either presently or in the past. R. at 320, 355. It is not clear from these forms whether the appellant was reporting anxiety or depression or whether he was reporting a past history of such a condition or a present occurrence. The only elaboration is in the physician's note at the end of the 1997 physical examination form. That note lists numerous conditions in the appellant's history, including "excessive worries." Hence, the SMRs do not contain any finding or diagnosis of depression, much less one that would qualify as a chronic condition. 

The Veterans Court concluded that the Board did not err in finding that the original application for benefits did not include a claim for service connection for depression. The Board also finds in this case that it was reasonable for the RO to have found that, despite evidence of treatment for ringing in the ears in service, such symptoms were not chronic in service. Indeed, there is no diagnosis of tinnitus at any time in service. The diagnosis in service was for eustachitis subacute. 

The Board also finds that service treatment records cannot be held to constitute a claim for tinnitus. The United States Court of Appeals for Veterans Claims (Veterans Court) held in Criswell v. Nicholson, 20 Vet. App. 501 (2006) that, while the law requires VA to give a sympathetic reading to a veteran's filings by determining all potential claims raised by the evidence, and applying all relevant laws and regulations, nevertheless, it is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. Citing MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed.Cir.2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); also citing Rodriguez v. West, 189 F.3d 1351, 1353 (Fed.Cir.1999) (noting that even an informal claim for benefits must be in writing); also citing Brannon v. West, 12 Vet. App. 32, 35 (1998). Pertinent to the question in this case, the Court in Criswell went on to explain that the mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit. Citing Brannon, 12 Vet. App. at 35; 38 C.F.R. § 3.155(a).

To summarize, the Board finds that a claim for service connection for tinnitus was not reasonably raised in 1980 or 2001, or at any time prior to the August 9, 2011, claim. In so finding, the Board notes that there is no provision in the VA Adjudication Procedure Manual extant at the time of the 2001 claim that can serve - in direct conflict with longstanding statute, judicial precedent, and VA regulations - to reasonably raise a claim for a different disorder than that claimed in writing. As such, the principal theory of entitlement expressed by the Veteran is without merit and must be dismissed as a freestanding claim for an earlier effective date. See Leonard v. Nicholson, 405 F3d 1333 (Fed Cir 2005); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

The Board understands the Veteran's essential argument that he complained of ringing in the ears in service, and that he now has tinnitus. However, VA law clearly requires a claim as part of entitlement to service connection, and that such claim identify the benefit being sought. Here, the first correspondence that meets the definition of a claim for tinnitus was received on August 9, 2011. Moreover, there appears no dispute that the date entitlement arose is prior to the date of claim. Therefore, the date of claim, August 9, 2011, is the later of the two dates, and is the appropriate effective date. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i). In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in May 2013. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained. As the questions central to the matter under consideration here involve the date of receipt the Veteran's claim, and do not involve any medical determination, the Board finds that a medical examination and opinion are not necessary to resolve the claim. 

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record. See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2016). The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record. 

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claim and he was informed of the information and evidence necessary to substantiate the claim. Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

An effective date earlier than August 9, 2011, for the grant of service connection for tinnitus is denied. 


REMAND

The Veteran asserts that his appeal includes the issue of entitlement to an effective date earlier than August 9, 2011, for the grant of service connection for bilateral hearing loss. The Board notes that service connection for bilateral hearing loss was granted in the same July 2012 rating decision in which service connection for tinnitus was granted. While the Veteran's Notice of Disagreement characterizes the appeal as pertaining only to the "payment start date of Sept 2011 as you acknowledged my records show a complaint of tinnitus in Sept 1960." However, in the space designated for explanation and "ANY DISAGREEMENT(S) NOT COVERED ABOVE," the Veteran also noted that his hearing loss began in September 1960. 

The Notice of Disagreement is liberally read as including the issue of entitlement to an effective date earlier than August 9, 2011, for the grant of service connection for bilateral hearing loss.

Accordingly, that issue is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). Expedited handling is requested.)

Provide a Statement of the Case pertaining to the issue of entitlement to an effective date earlier than August 9, 2011, for the grant of service connection for bilateral hearing loss, and in connection therewith, provide the Veteran with appropriate notice of his appellate rights. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This issue must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


